Citation Nr: 1034919	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  08-08 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a bilateral hearing 
loss disability.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

5.  Entitlement to service connection for hepatitis C.

6.  Entitlement to service connection for a prostate disorder, to 
include as a result of exposure to Agent Orange. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States

ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 
1970. 

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which denied service connection for the claimed 
disorders.

The issue of service connection for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.

The Board notes that the Veteran submitted additional VA 
treatment records after the January 2008 statement of the case 
(SOC) in connection with a claim for diabetes which is not on 
appeal.  Under 38 C.F.R. § 20.1304(c) (2009), any pertinent 
evidence accepted directly at the Board must be referred to the 
agency of original jurisdiction (AOJ) for initial review unless 
this procedural right is waived by the appellant.  The VA 
treatment records submitted after the January 2008 SOC mostly 
reflect treatment for diabetes.  A few records also mention the 
Veteran's hepatitis C and low back pain.  However, VA treatment 
records pertaining to the Veteran's hepatitis C and low back pain 
were considered in the January 2008 SOC.  The VA treatment 
records submitted thereafter do not provide any new information 
with respect to these disabilities.  [In other words, they do not 
address the salient point to be addressed in the following 
decision-the etiology of the Veteran's hepatitis C and low back 
pain.]  Thus, the Board finds that they are not pertinent as they 
are redundant of evidence already considered by the RO.  

Accordingly, the Board is unwilling to remand either of these 
claims for consideration of these additional VA treatment 
records.  Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing to 
the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  The United States Court of Appeals for Veterans Claims 
(Court) has held that such remands are to be avoided.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


FINDINGS OF FACT

1.  The Veteran's low back disability did not have its onset in 
active service, did not manifest within one year of service 
separation, and is not otherwise related to service.

2.  The Veteran does not have a current hearing loss disability 
for VA compensation purposes.

3.  The Veteran's tinnitus did not have its onset in active 
service and is not otherwise related to service. 

4.  The Veteran's hepatitis C did not have its onset in active 
service and is not otherwise related to service. 

5.  The Veteran's prostate disorder did not have its onset in 
active service and is not related to any other disease, injury, 
or event in service (including any in-service exposure to 
herbicides).  


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated by 
active service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 
(2009).

2.  A bilateral hearing loss disability was not incurred in or 
aggravated by active service, nor may it be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 
3.385 (2009).

3.  Tinnitus was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2009).

4.  Hepatitis C was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2009).

5.  A prostate disorder was not incurred in or aggravated by 
active service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file, and has an obligation to provide an 
adequate statement of reasons or bases supporting its decision.  
See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the 
entire record, it need not discuss each piece of evidence.  See 
id.  The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the Veteran.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is denied.  
Id.

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) provides that 
VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2008).  The 
United States Court of Appeals for Veterans Claims (Court) held 
that VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  This notice should generally be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006); the Court 
observed that a claim of entitlement to service connection 
consists of five elements, of which notice must be provided prior 
to the initial adjudication: (1) veteran status; (2) existence of 
a disability; (3) a connection between the veteran's service and 
the disability; (4) degree of disability; and (5) effective date.  
See 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio 
element requires notice of these five elements.  See id.  

Here, prior to initial adjudication of the Veteran's claims, 
letters sent to the Veteran in March 2006 and June 2006 informed 
the Veteran of the first three elements of service connection and 
of the Veteran's and VA's respective duties for obtaining 
relevant evidence in support of his claims.  However, they did 
not provide notice regarding the degree of disability or the 
effective date.  While a letter dated March 2006 was subsequently 
mailed to the Veteran notifying him of these last two elements, 
it appears from its location in the claims file that it was 
actually sent after the January 2008 SOC.  Thus the VCAA notice 
defect with respect to these elements has not been cured.  See 
Prickett v. Nicholson, 20 Vet. App. 370 (2006) (holding that the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  Nevertheless, since the 
Board has concluded that the preponderance of the evidence is 
against the Veteran's claims for service connection, any 
questions as to the appropriate disability rating or effective 
date to be assigned are rendered moot, and no further notice is 
needed.  See Dingess, supra.  The Board concludes that the duty 
to notify has been satisfied and that any notice errors are 
harmless. 

In Pelegrini, 18 Vet. App. at 120-21, the Court held that VA must 
request that the claimant provide any evidence in his possession 
that pertains to the claim, in addition to meeting the other 
notice requirements of Quartuccio.  This rule was rescinded by 
the Secretary during the pendency of this appeal.  See 73 Fed. 
Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind 
fourth element notice as required under Pelegrini II, effective 
May 30, 2008).  Any error related to this element is harmless.

The VCAA further provides that VA has a duty to assist the 
veteran in the development of the claim.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  This duty includes assisting him in 
obtaining service treatment records and other pertinent treatment 
records, as well as providing an examination or obtaining a 
medical opinion when such is necessary to make a decision on the 
claim.  See id.

The Board concludes that the duty to assist has been satisfied.  
The Veteran's service treatment records, service personnel 
records, and VA treatment records are in the file.  The Veteran 
has not identified any other outstanding records that he wanted 
VA to obtain or that he felt were relevant to the present claims.  
The Board concludes that the duty to assist has been satisfied 
with respect to obtaining relevant evidence on the Veteran's 
behalf.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  When VA undertakes to provide 
a VA examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  

With respect to the Veteran's claim for a low back disability, 
the Veteran was provided an examination in September 2006.  The 
Board finds that the VA examination obtained in this case is 
adequate for decision-making purposes, as it included a review of 
the Veteran's claims file, including the treatment records 
contained therein, as well as a thorough examination of the 
Veteran, and provides a complete rationale for the opinion stated 
which is supported by the evidence of record.  Accordingly, the 
Board finds that the duty to assist has been satisfied with 
respect to the Veteran's low back claim. 

With respect to the Veteran's claims for a bilateral hearing loss 
disability and tinnitus, a VA audiological examination was 
provided in September 2006.  The Board finds that the VA 
examination obtained in this case is adequate for decision-making 
purposes, as it included a review of the Veteran's claims file, 
including the treatment records contained therein, as well as a 
thorough examination of the Veteran to include relevant tests and 
studies, and provides a complete rationale for the opinion stated 
which is supported by the evidence of record.  Accordingly, the 
Board finds that the duty to assist has been satisfied with 
respect to the Veteran's claims for a bilateral hearing loss 
disability and tinnitus.

With respect to the Veteran's claim for hepatitis C, a VA 
examination was performed in November 2007 and an addendum to the 
examination clarifying the examiner's opinion was provided in 
January 2008.  The Board finds that the examination is adequate 
for decision-making purposes, as the examiner reviewed the 
Veteran's claims file and medical records, including the 
laboratory findings, interviewed the Veteran, and examined him.  
The Board notes that the examiner stated in the examination 
report, and again in a January 2008 addendum which clarified some 
ambiguities in the examination report, that he could not resolve 
the issue without resorting to speculation of whether the 
Veteran's hepatitis C was caused by air gun injection during 
service.  The Board finds that some discussion is warranted as to 
whether the examiner's stated inability to render an opinion 
affected the adequacy of the examination and hence VA's duty to 
assist.  

In Jones v. Shinseki, 23 Vet. App. 382, 391 (2010), the Court 
held that an examination is not inadequate merely because the 
examiner states that he or she cannot reach a conclusion without 
resort to speculation.  The Court stated that when an examiner 
has done all that reasonably should be done to become informed 
about a case and the inability to render a requested opinion is 
adequately explained by the examiner or otherwise apparent in the 
Board's review of the evidence, there is nothing further to be 
obtained from that particular examiner.  Id.  Moreover, the Court 
held that VA is not bound to obtain additional medical opinions 
until it declares that no further examinations would assist the 
claimant.  Id.  Rather, this assessment is inherent in a finding 
that the duty to assist has been fulfilled.  Id.  In this regard, 
the Court noted that further medical evidence need not be 
obtained if the available medical evidence itself indicates that 
determining the cause of a disability is speculative.  See id. 
(quoting Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009).  The 
Court concluded that while VA has a duty to assist the claimant 
by providing a medical examination in certain situations, that 
duty does not extend to requiring a VA physician to render an 
opinion beyond what may reasonably be concluded from the 
procurable medical evidence.  Id.  

In the present case, the examiner explained that he was unable to 
form an opinion regarding the etiology of the Veteran's hepatitis 
C as he was not there to witness the conditions at the time of 
the air gun injection.  Moreover, the fact that the Veteran 
reported having multiple sexual partners presented another risk 
factor for hepatitis C.  The Board notes in this regard that an 
April 1975 VA treatment record, dated over 5 years since the 
Veteran's separation from service, reflects that a biopsy of the 
Veteran's liver showed non-specific, anicteric hepatitis, and 
that the Veteran reported having sexual contact with a partner 
who had hepatitis approximately a month prior to being admitted 
to the VA hospital.  The author of this record found this fact to 
be significant, which suggests that the author considered this 
sexual contact to be a possible etiological cause of the 
Veteran's hepatitis.  Further, a July 2005 VA treatment record 
reflects that the Veteran reported having over 10 sexual partners 
in the past and this was noted to be a risk factor for hepatitis 
C.  See VBA Fast Letter 211B (98-110) November 30, 1998.  The 
Veteran has not reported high-risk sexual activity during 
service.  The Board also notes that air gun injections are not 
considered one of the risk factors for hepatitis C, as there are 
no case reports of hepatitis C being transmitted by an air gun 
injection.  See Veterans Benefits Administration (VBA) Fast 
Letter 211 (04-13), June 29, 2004.  Finally, the Board notes that 
the Veteran was not diagnosed with hepatitis or noted to have any 
problems with his liver during service.  The earliest medical 
evidence of a diagnosis of hepatitis is the April 1975 VA 
treatment record, which is dated five years after the Veteran 
separated from service in January 1970.  Thus, the Board finds 
that the examiner's explanation as to why he was unable to form a 
medical opinion without resorting to speculation is adequate 
given the available medical evidence and the Veteran's reported 
history.  See id.; see also Roberts v. West, 13 Vet. App. 185, 
189 (1999).  There is no indication that additional tests or 
additional medical records not yet associated with the claims 
file would yield new information not already considered in the 
November 2007 VA examination.  Thus, the Board finds that the 
duty to provide an adequate VA examination has been satisfied 
with respect to the Veteran's hepatitis C claim, and that no 
further examinations or opinions are needed.  

With respect to the Veteran's claim for a prostate disorder, a VA 
examination was not provided.  In McLendon, supra, the Court held 
that an examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in accordance 
with presumptive service connection regulations occurred which 
would support incurrence or aggravation, (3) an indication that 
the current disability may be related to the in-service event, 
and (4) insufficient evidence to decide the case.  

The Board finds that an examination is not required in this case.  
The Veteran was not diagnosed with a prostate disorder in 
service.  Moreover, there is no indication that the Veteran's 
nonspecific urethritis diagnosed in August 1969 is related to his 
current prostatitis.  In this regard, the Veteran's January 1970 
separation examination is negative for urethritis or a prostate 
disorder.   The only post-service medical evidence of a prostate 
disorder is an April 1975 VA treatment record, reflecting 
diagnoses of acute and chronic prostatitis, and a December 2005 
VA treatment record reflecting a diagnosis of "possible 
prostatitis.  As discussed in more detail below, there is no 
competent evidence showing that the manifestation of prostatitis 
in April 1975 is related to service which occurred 5 years 
earlier, to include the in-service diagnoses of urethritis.  
Moreover, there is no competent evidence showing that the 
December 2005 diagnosis of prostatitis is related to service 
which occurred 35 years earlier.  This long period of time 
between discharge and diagnosis leads the Board to find that 
there is no indication that prostatitis is related to service.  
Moreover, prostatitis is not a disease associated with herbicide 
exposure, and the Veteran has not provided any competent evidence 
suggesting such a relationship.  See 38 C.F.R. § 3.309(e); see 
also Notice on Health Outcomes Not Associated With Exposure to 
Certain Herbicide Agents (Notice), Fed. Reg., 72 FR 32395, 32397-
32398 (June 12, 2007).  Consequently, the Board concludes that a 
VA examination is not warranted with respect to this claim.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103, 122 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006). 

Analysis

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. 
§ 3.303(b).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required to 
support the claim.  Id.  Service connection may be granted for 
any disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In addition, where a veteran served continuously for 90 days or 
more during a period of war, or during peacetime service after 
December 31, 1946, service connection for certain disabilities, 
including arthritis and organic diseases of the nervous system 
(e.g., sensorineural hearing loss) may be established on a 
presumptive basis by showing that the disease manifested itself 
to a degree of 10 percent or more within one year from the date 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307; 3.309(a) (2008).  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 C.F.R. § 3.307(d). 

In order to establish service connection for the claimed disorder 
on a direct basis, there must be competent evidence of (1) a 
current disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether 
elements are met is based on an analysis of all the evidence of 
record and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

A.  Low Back Disability 

The Veteran claims entitlement to service connection for a low 
back disability.  For the reasons that follow, the Board finds 
that service connection for a low back disability is not 
warranted.

In his November 2007 notice of disagreement (NOD) the Veteran 
stated that he injured his back when the force of an explosion 
threw him into a bunker during service.  However, in a March 2008 
statement, the Veteran asserted that he injured his back when his 
drill sergeant overturned the bunk bed he was sleeping on and he 
fell onto the floor from the top rack.  He also stated that a few 
days later his drill instructor stomped on his stomach during 
training exercises.  He stated that he reported his low back pain 
at the clinic on base on one occasion, but did not go again 
because he was accused of malingering and was threatened with 
discharge.  The Veteran stated that he has had back problems ever 
since that time.  He related that later in life when the pain 
became unbearable a doctor told him that his back problems were 
probably caused by an old injury that was never treated.  The 
Veteran stated that the only time that he remembered injuring his 
back was in the incident described above. 

The Veteran's service treatment records show that in September 
1969 he reported minor back pain and was prescribed Tylenol.  
This is the only service treatment record reflecting a diagnosis, 
treatment, or report of back pain.  The Board notes that the 
Veteran was also involved in a motor vehicle accident during 
service in January 1968.  However, while there were injuries to 
the Veteran's nose, right eyelid, and left knee, there was no 
evidence of injuries to his back.  The Veteran's December 1969 
separation examination is negative for any back problems. 

A June 1998 VA treatment record reflects a report of chronic low 
back pain which had been present for at least 10 years or since 
about 1988.  It was noted that the Veteran had been diagnosed 
with degenerative joint disease in 1994.  There is no mention in 
this record of an injury to the Veteran's back.  

A July 1998 VA treatment record reflects that the Veteran 
reported chronic low back pain which had been present for 15 
years or since about 1983.  An X-ray study of the Veteran's spine 
revealed degenerative joint disease.  There was no indication in 
this record of a previous injury to the low back. 

A March 2004 VA treatment record reflects that the Veteran 
reported back pain which had been present for 15 to 20 years, or 
since about 1984.  

The Veteran's VA treatment records since 2004 continue to show 
complaints and treatment of low back pain.

In September 2006, the Veteran underwent a VA examination in 
connection with this claim.  At the examination, the Veteran 
related that he injured his back during a mortar attack in 
Vietnam and had several days of low back pain which he did not 
report due to the circumstances of the war.  After reviewing the 
claims file and examining the Veteran, the examiner opined that 
the Veteran's degenerative disc disease was not caused by or a 
result of military service.  The examiner explained that there 
was no evidence of an injury to the Veteran's back in the service 
treatment records.  Further, because 90 percent of all adults age 
50 or older had some degenerative disc disease present caused by 
the natural aging process, it was not probable that there was any 
connection between the Veteran's single episode of back pain in 
service and his current low back disability.  Moreover, there was 
no evidence by plain radiographic film or magnetic resonance 
imaging (MRI) of a previous traumatic injury to the spine, and 
the Veteran only recalled the one episode of back pain which 
resolved without treatment.  

The Board acknowledges the Veteran's contentions that his low 
back injury was caused by an in-service injury.  The Veteran can 
attest to factual matters of which he has first-hand knowledge, 
such as his symptoms and other experiences.  See, e.g., 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. 
Brown, 6 Vet. App. 465, 469-70 (1994).  It is then for the Board 
to determine the credibility and weight of the Veteran's 
statements in light of all the evidence.  See Rucker v. Brown, 10 
Vet. App. 67, 74 (1997).  However, the Veteran, as a lay person, 
has not been shown to have the requisite medical knowledge or 
training to be capable of diagnosing a medical disorder or 
rendering an opinion as to the cause or etiology of a disorder 
unless such can be determined based on readily observable 
symptoms alone.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Washington, 19 Vet. App. at 368; Layno, 6 Vet. App. at 
469-70.  Thus, the Board cannot consider as competent evidence 
the Veteran's opinion that his low back disability was caused by 
service, as the Board finds that this is a determination that is 
medical in nature and therefore requires medical expertise.  See 
id.; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  In this 
regard, the Veteran does not have the expertise to know whether 
his back injury, even assuming that it did occur, was severe 
enough to trigger a degenerative process of his spine. 

In carefully reviewing the record, the Board finds that the 
preponderance of the evidence weighs against a relationship 
between the Veteran's current low back disability and his period 
of service.  First, the Board notes that the Veteran has given 
inconsistent accounts of how he injured his back in service.  In 
his November 2007 NOD, and at the September 2006 VA examination, 
the Veteran stated that he injured his back during combat 
conditions in Vietnam.  However, in the March 2008 statement, he 
related that he injured his back when he was thrown off his bunk 
bed by his drill sergeant.  These inconsistent statements call 
into question the accuracy of the Veteran's account of how he 
injured his back in service and thus diminishes their probative 
value.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd 
per curiam, 78 F.3d 604 (Fed. Cir. 1996) (holding that when 
determining whether lay evidence is satisfactory, the Board may 
properly consider its consistency with other evidence submitted 
on behalf of the Veteran, among other factors). 

The September 2006 VA examination report indicates that the 
Veteran did not have a chronic low back disability in service, 
which is confirmed by the fact that there is only one report of 
mild low back pain in the service treatment records.  Thus, there 
must be evidence showing a continuity of symptomatology or 
otherwise showing a relationship between the Veteran's current 
low back disability and his period of service.  Here, the Veteran 
consistently reported in the VA treatment records that his low 
back pain began some time in the early to late 1980's.  He did 
not once report a longer history or indicate that he injured his 
back in service.  Thus, assuming the Veteran's low back pain had 
its onset in the early 1980's, a period of at least 10 years 
passed between the Veteran's separation from service in January 
1970 and the manifestation of his low back pain.  This long 
period of time weighs against a nexus to service.  

Moreover, there is no evidence in the VA treatment records of a 
past injury to the back and the September 2006 VA examination 
affirmatively states that X-rays and MRI imaging of the Veteran's 
back do not show a previous injury to the spine.  This evidence 
weighs against a finding that the Veteran had a previous injury 
to his back.  Rather, the VA treatment records show that he had 
degenerative arthritis which was diagnosed in 1994.  The Board 
notes that, as the Veteran was born in 1947, he would have been 
in his late 40's when degenerative arthritis was diagnosed.  This 
is consistent with the September 2006 VA examiner's statement 
that 90 percent of all adults age 50 or older have some 
degenerative arthritis.  While the Veteran had not yet reached 
the age of 50, he was close to it.  Moreover, the examiner's 
statement that the odds of having degenerative arthritis at age 
50 are 90 percent suggests that degenerative arthritis would also 
likely be age-related only a few years before reaching the age of 
50.  The VA examiner's finding that the Veteran's low back 
disability was not related to service because there was no 
evidence of a chronic low back disability in service or clinical 
evidence of a past back injury, and because the Veteran's low 
back disability was likely due to age-related degenerative 
arthritis, further weighs against a nexus between the Veteran's 
low back disability and his period of service.  There is no other 
competent evidence to support such a relationship. 

Thus, service connection is not warranted on a direct basis.  For 
the same reason, service connection is not warranted on a 
presumptive basis as the Veteran's degenerative disc disease of 
the lumbar spine did not manifest within one year of separation.  
See 38 C.F.R. § 3.309.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and service connection 
for a low back disability must be denied.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 

B.  Bilateral Hearing Loss Disability 

The Veteran claims entitlement to service connection for a 
bilateral hearing loss disability due to acoustic trauma he 
sustained in service.  For the reasons that follow, the Board 
finds that service connection is not warranted.

Under the first Hickson element, the competent evidence must show 
that the Veteran has a current hearing loss disability.  In this 
regard, impaired hearing will be considered to be a disability 
under the laws administered by VA when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 
26 decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2009).  The Court has held that the threshold for normal 
hearing is from 0 to 20 decibels, and that higher threshold 
levels indicate some degree of hearing loss.  Hensley v. Brown, 5 
Vet. App. 155, 157 (1993).  The auditory thresholds set forth in 
38 C.F.R. § 3.385 establish when hearing loss is severe enough to 
be service connected.  Hensley at 159.

A September 2006 VA examination reflects an audiogram showing 
puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
25
15
20
LEFT
15
25
20
20
20
 
The Veteran's speech recognition scores, using the Maryland CNC 
wordlist, were 100 percent for both ears.  Because the Veteran's 
puretone thresholds were not 40 percent or greater for any one 
frequency, or 26 frequencies or greater in three or more 
frequencies, and because his speech recognition scores exceeded 
94 percent accuracy, this audiological examination shows that the 
Veteran does not have a current hearing loss disability.  38 
C.F.R. § 3.385 (2009).

There is no other competent medical evidence of a current hearing 
loss disability.  The Veteran himself, as a layperson, does not 
have the medical expertise to determine whether he has hearing 
loss severe enough to be a disability under VA law.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992); Washington, 19 Vet. 
App. at 368; Layno, 6 Vet. App. at 469-70.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131; 
see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  Because 
the Veteran does not have a current bilateral hearing loss 
disability under VA law, the first Hickson element is not 
satisfied, and therefore service connection for this disorder 
must be denied.  See Hickson, 12 Vet. App. at 253. 

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and service connection 
for a bilateral hearing loss disability is denied.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 
55. 

C.  Tinnitus 

The Veteran claims entitlement to service connection for tinnitus 
due to acoustic trauma he sustained in service.  For the reasons 
that follow, the Board finds that service connection is not 
warranted.

Under the first Hickson element, the evidence must show a current 
disability.  In this regard, the Board notes that tinnitus is 
defined as "a noise in the ears, such as ringing, buzzing, 
roaring, or clicking.  It is usually subjective in type."  
Dorland's Illustrated Medical Dictionary, 1956 (31st ed. 2007).  
Because tinnitus is subjective, its existence is generally 
determined by whether or not the veteran claims to experience it.  
Thus, for VA purposes, tinnitus is a disorder with symptoms that 
can be identified through lay observation alone.  See Charles 
v. Principi, 16 Vet. App. 370 (2002).  At the September 2006 VA 
examination, the Veteran reported experiencing periodic tinnitus 
about two to three times a year and lasting from one to two 
hours.  The Board finds these statements to be credible, and thus 
the presence of tinnitus is established. 

Under the second Hickson element, there must be evidence of an 
in-service disease, injury, or event.  Where a veteran is seeking 
service connection for any disability, due consideration shall be 
given to the places, types, and circumstances of such veteran's 
service as shown by the veteran's service record, the official 
history of each organization in which the veteran served, the 
veteran's medical records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(a) (West 2002).  When an injury is 
incurred in combat, satisfactory lay or other evidence will be 
accepted as sufficient proof of service connection if the 
evidence is consistent with the circumstances, conditions or 
hardships of such service even though there is no official record 
of such incurrence or aggravation.  38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(d).  While service connection for a combat-related 
injury may be based on lay statements alone, the competent and 
credible evidence must still show a current disability and a 
nexus to service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009); Huston v. Principi, 18 Vet. App. 395, 402 (2004); 
Clyburn v. West, 12 Vet. App. 296, 303 (1999); Beausoleil v. 
Brown, 8 Vet. App. 459, 464 (1996).  

At the September 2006 VA examination, the Veteran reported in-
service noise exposure from the operation of heavy equipment.  It 
was noted that the Veteran served as a mechanic, which is 
corroborated by his service personnel records.  The Veteran also 
reported exposure to noise from rifle fire during road 
construction activities.  The Board finds these statements to be 
credible as they are consistent with the circumstances and 
conditions of the Veteran's service, which included a tour in 
Vietnam.  See 38 U.S.C.A. § 1154(b).  The Board need not decide 
whether the Veteran served in combat, as he did not report noise 
exposure from combat operations but rather from serving in his 
capacity as a mechanic.  The Board finds that the Veteran was 
exposed to hazardous noise in service.  

While the Board finds that the Veteran was exposed to hazardous 
noise in service, the competent and credible evidence must still 
show that the Veteran's tinnitus manifested in service or is 
otherwise related to service (including his conceded in-service 
hazardous noise exposure).  

The Veteran's service treatment records are negative for 
diagnoses, treatment, or complaints of any hearing problems, 
including tinnitus or ringing in the ears.  His December 1969 
separation examination is likewise negative for any such 
problems.  

The earliest evidence of the Veteran's tinnitus is an April 2005 
VA treatment record reflecting that the Veteran reported 
experiencing tinnitus since 1967 when a nearby landmine exploded.  

At the September 2006 VA examination, the Veteran stated that his 
tinnitus first manifested about 15 years prior to the 
examination, which would be around 1991.  After reviewing the 
claims file and examining the Veteran, the examiner opined that 
the Veteran's tinnitus was not related to service as it began 
after service and there was no documentation of tinnitus in the 
service treatment records.  Thus, the Veteran's tinnitus was not 
"time-locked" to in-service acoustic trauma.  It was also noted 
that the Veteran reported post-service occupational noise 
exposure working with sheet metal, in heating and cooling, and in 
construction without hearing protection.  The examiner also noted 
that there can be other causes for tinnitus apart from noise 
exposure or hearing loss.  

The Board notes that the examiner also opined that the Veteran's 
puretone thresholds showed that his hearing was within normal 
limits.  Thus, the examiner stated that there was no audiological 
basis for the presence of tinnitus given the Veteran's normal 
hearing sensitivity.  However, the Veteran's audiogram does 
reflect puretone thresholds of 25 decibels in the right ear at 
2000 Hertz and in the left ear at 1000 Hertz.  These puretone 
thresholds show that he did have some hearing loss as defined in 
Hensley, although it was not severe enough to be considered a 
disability under VA law.  5 Vet. App. at 157.  Nevertheless, it 
was within the province of the examiner, who has a Ph.D., to 
characterize the Veteran's hearing as normal and not sufficiently 
impaired to give rise to tinnitus.  Moreover, as discussed above, 
the examiner gave several reasons in support of his conclusion 
that the Veteran's tinnitus was not related to service each one 
of which was sufficient in and of itself.  The examiner simply 
noted that, in addition to his other reasons, tinnitus is often 
associated with hearing loss.  Even if the examiner did find that 
the Veteran had some hearing loss, it is clear that the examiner 
would still conclude that tinnitus was not related to service 
based on the absence of tinnitus in service, the fact that the 
Veteran reported its onset as occurring a number of years after 
service, and the fact that the Veteran had post-service 
occupational noise exposure. 

The Board acknowledges the Veteran's contention that his tinnitus 
was caused by in-service noise exposure.  However, the Veteran 
does not have the medical expertise to render a competent opinion 
as to the etiology of his tinnitus.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992); Washington, 19 Vet. App. at 368; 
Layno, 6 Vet. App. at 469-70.  

While the Veteran is not competent to render an opinion as to the 
etiology of his tinnitus, he is competent to state how long it 
has been present.  See Washington, 19 Vet. App. at 368; Layno, 6 
Vet. App. at 469-70.  In this regard, the Veteran reported in the 
April 2005 VA treatment record that his tinnitus began in 1967 
after a mine exploded nearby.  However, this statement conflicts 
with his statement at the September 2006 VA examination that it 
occurred about 15 years prior to the examination.  The Veteran 
had no incentive to give an onset for tinnitus at the VA 
examination that was later by over 20 years than the onset 
reported in the April 2005 VA treatment record.  Thus, the Board 
finds that the Veteran was being as accurate as his recollection 
would allow at the September 2006 VA examination.  Moreover, the 
Veteran did not even mention the mine explosion at the September 
2006 VA examination.  Finally, there is no medical evidence of 
diagnoses, treatment, or complaints of tinnitus until the April 
2005 VA treatment record which further weighs against a finding 
that the Veteran's tinnitus had its onset in 1967.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that 
evidence of a prolonged period without medical complaint can be 
considered, along with other factors concerning the Veteran's 
health and medical treatment during and after military service, 
as evidence of whether a condition was incurred in service).  
Thus, the Board does not find it credible that the Veteran has 
had tinnitus ever since 1967 or that his tinnitus began during 
service.  See Caluza, 7 Vet. App. at 511.  Rather, the Board 
finds it more credible that the Veteran's tinnitus first 
manifested around 1991.  This long period of about 20 years 
between the Veteran's discharge in January 1970 and the onset of 
tinnitus around 1991 weighs against a finding that the Veteran's 
tinnitus is related to service.  

Also, the September 2006 VA opinion finding that the Veteran's 
tinnitus was not related to service due to the fact that tinnitus 
did not manifest in service or until around 1991, and because the 
Veteran's post-service occupational noise exposure constituted a 
nonservice-related cause of the Veteran's tinnitus, further 
weighs against a relationship to service.  Simply stated, there 
is no competent evidence supporting a nexus between the Veteran's 
tinnitus and his period of service. 

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and service connection 
for tinnitus must be denied.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 

D.  Hepatitis C

The Veteran claims entitlement to service connection for 
hepatitis C.  For the reasons that follow, the Board finds that 
service connection is not warranted.

With respect to the first Hickson element, the Board finds that 
the Veteran currently has hepatitis C as his VA treatment records 
reflect that he has been diagnosed with hepatitis C since June 
2000.  

Under the second Hickson element, there must be competent 
evidence of a disease, injury, or event in service.  The Veteran 
argues that he contracted hepatitis C due to immunizations he 
received by air gun during active service.  The Board notes that 
the risk factors for hepatitis C include intravenous (IV) drug 
use, blood transfusions before 1992, hemodialysis, intranasal 
cocaine use, high-risk sexual activity, accidental exposure while 
a health care worker, and various kinds of percutaneous exposure 
such as tattoos, body piercing, acupuncture with non-sterile 
needles, shared toothbrushes or razor blades.  See Veterans 
Benefits Administration (VBA) Fast Letter 211B (98-110) November 
30, 1998.  Thus, injections by air gun are not among the 
medically recognized risk factors for hepatitis C.  Indeed, a 
June 2004 VBA Fast Letter indicates that while there is at least 
one case report of hepatitis B being transmitted by an air gun 
injection, there have been no case reports to date of hepatitis C 
being transmitted via air gun injection.  (VBA) Fast Letter 211 
(04-13), June 29, 2004.  However, despite the lack of any 
scientific evidence to document transmission of hepatitis C by 
air gun injectors, it is biologically plausible.  Id.  

The Board also notes that specific hepatitis C virus was not 
identified until 1989.  See VBA Fast Letter 211B (98-110).  
Therefore, there would be no diagnosis of hepatitis C in the 
Veteran's service treatment records.  The Veteran's service 
treatment records, including his December 1969 separation 
examination, are negative for a diagnosis of nonspecific 
hepatitis and do not mention other symptoms, such as a liver 
disorder, that might be indicative of hepatitis C.  The Veteran 
has not stated that he engaged in high risk sexual activity 
during service and has not indicated that any of the other risk 
factors for hepatitis C were present during service.  Thus, the 
Board finds that there is no evidence that hepatitis C manifested 
in service or that the Veteran was exposed to any of the risk 
factors for contracting hepatitis C during service. 

The Board may nevertheless still find that hepatitis C is related 
to service when all of the evidence shows a nexus between the 
Veteran's hepatitis C and his period of service.  38 C.F.R. 
§ 3.303(d).  In this regard, the Board notes that according to 
VBA Fast Letter 211B (98-110), the incubation period for 
infection following exposure to the virus ranges from 2 to 26 
weeks.  However, the onset of infection may be unrecognized since 
symptoms may not be severe enough to require medical attention.  
Id.  Moreover, chronic liver damage will not manifest for many 
years.  Id.  Finally, as discussed above, the hepatitis C virus 
was not specifically identified until 1989.  Id.  

In a March 2008 statement, the Veteran related that while 
stationed at Camp Pendleton he received an injection via an air 
gun.  He stated that the air gun was used on one service member 
after another without being sterilized even when it had contact 
with blood.  The Veteran stated that in the early 1970's a biopsy 
of his liver showed that he had hepatitis, although it could not 
be identified as A or B.  The Veteran stated that he had 
hepatitis C at this time, although it was not diagnosed until 
much later after a routine blood test. 

The Board acknowledges the Veteran's contentions that he 
contracted hepatitis C when he received an unsterilized injection 
by air gun, and that the diagnosis of nonspecific hepatitis in 
the early 1970's indicated that he had hepatitis C at this time.  
However, the Board finds that these determinations are medical in 
nature and therefore require medical expertise.  See Barr, 21 
Vet. App. at 309.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992); Washington, 19 Vet. App. at 368; Layno, 6 Vet. App. 
at 469-70.  As such, the Board may not accept the Veteran's 
opinions as competent evidence regarding the etiology of his 
hepatitis C.  See id. 

An April 1975 VA treatment record reflects that the Veteran was 
hospitalized after he reported a five-day history of dysuria and 
inability to empty his bladder completely.  It was noted that 
"[s]ignificantly," the Veteran reported "contact" with a 
friend who had hepatitis approximately a month prior to 
admission.  The Veteran denied any parenteral drug abuse, dental 
procedures, blood transfusions, or injections.  The Veteran was 
initially admitted with a diagnosis of acute prostatitis.  During 
the Veteran's hospitalization a biopsy of the Veteran's liver 
showed that he had nonspecific hepatitis.  The Veteran was 
asymptomatic at discharge.  

A December 1999 VA treatment record reflects that the Veteran was 
concerned about his drug addiction and wanted to find out whether 
he had hepatitis. 

A June 2000 VA treatment record reflects that a screening test 
for hepatitis C was positive and that further tests would be 
done. 

A February 2005 VA treatment record reflects that the Veteran 
reported first learning that he had hepatitis C in 2000 during a 
routine blood screen.  The Veteran also noted that he had 
jaundice in 1972 and had a liver biopsy and that the jaundice 
subsequently resolved.  He stated that at that time he also had 
his prostate drained for infection.  It was noted that in terms 
of the risk factors for contracting hepatitis C, the Veteran 
reported having contact with over 10 sexual partners and 
intranasal cocaine use.  See VBA Fast Letter 211B (98-110).  

The Board notes that there are no treatment records prior to the 
April 1975 VA treatment record reflecting a liver biopsy.  The 
Board also notes that there are no treatment records showing that 
the Veteran ever had jaundice.  Based on the fact that the 
Veteran reported having his prostrate drained around the time the 
biopsy of his liver was performed, and given the relative 
proximity in time of the Veteran's stated 1972 treatment with the 
actual 1975 VA treatment record in the claims file, the Board 
finds that the Veteran was most likely referring to the April 
1975 VA treatment record discussed above.  Moreover, there is no 
indication in the April 1975 VA treatment record that previous 
biopsies of the Veteran's liver had been performed, or that the 
Veteran previously had been diagnosed with jaundice.  Thus, the 
Board finds that when the Veteran's reported an episode of 
jaundice in 1972, he was likely referring to the April 1975 VA 
hospitalization. 

At the November 2007 VA examination, the Veteran reported 
receiving injections by air gun before traveling to Vietnam and 
that the injections were used on multiple personnel without 
sterilization.  The Veteran reported a history similar to that 
given in the February 2005 VA treatment record.  He also reported 
having unprotected sexual intercourse but denied intranasal 
cocaine use.  After reviewing the claims file and examining the 
Veteran, the examiner stated that he could not resolve the issue 
as to whether the Veteran's hepatitis C was caused by air gun 
injection without resorting to speculation.  In a January 2008 
addendum to this opinion, the examiner stated that based the 
Veteran's report of when he received the air gun injection, there 
was a possibility that he could have been exposed to hepatitis C.  
The examiner was referring to the fact that the Veteran reported 
an onset of jaundice in 1972, as he noted in the November 2007 
opinion.  However, the examiner noted that the Veteran also had a 
history of multiple sexual partners, which was another risk 
factor for contracting the virus.  The examiner concluded that 
because he was not present to witness the conditions at the time 
the Veteran received the air gun injection, he could not resolve 
the issue without resorting to mere speculation. 

As discussed above, the Board finds that this VA examination is 
adequate as the examiner reviewed the claims file, interviewed 
the Veteran, and gave a full explanation as to why he could not 
resolve the etiology of the Veteran's hepatitis C without 
resorting to speculation.  See Jones, 23 Vet. App. at 391.  There 
is no indication that there is outstanding information or 
evidence which might affect the examiner's opinion.  See id.  
However, while the Board finds that this examination is adequate, 
it cannot give it any weight either in favor of or against the 
Veteran's claim.  In this regard, the examiner's opinion that 
there was a possibility the Veteran was exposed to hepatitis C 
via air gun injection is purely conjectural in nature and thus 
not probative of the issue.  See Obert v. Brown, 5 Vet. App. 30, 
33 (1993) (holding that medical evidence that is speculative, 
general or inconclusive in nature cannot support a claim).  
Likewise, the examiner's statement that he could not resolve the 
matter without resorting to speculation cannot support or weigh 
against the Veteran's claim. 

In carefully reviewing the record, the Board finds that the 
preponderance of the evidence weighs against a relationship 
between the Veteran's hepatitis C and his period of service.  
First, the Veteran has not stated, and there is no evidence 
showing, that he was diagnosed with hepatitis or had symptoms 
indicative of hepatitis during service.  

Second, the Veteran has not reported, and there is no competent 
evidence showing, that he was exposed to any of the recognized 
risk factors for contracting hepatitis C in service.  The Board 
notes in this regard that an August 1969 service treatment record 
reflects that the Veteran was tested for gonorrhea and that the 
test was negative.  This suggests that the Veteran might have 
reported sexual activity that could be considered high risk.  
However, the Veteran has never stated that he engaged in high 
risk sexual activity during service and the service treatment 
records themselves do not show that he engaged in high risk 
sexual activity.  The Board will not infer based on the fact that 
the Veteran was tested for gonorrhea that he therefore engaged in 
high risk sexual activity during service.  There is also no 
competent evidence showing that the Veteran's injection by air 
gun exposed him to the virus.  Air gun injections are not a 
recognized risk factor for hepatitis C and there are no 
documented cases of hepatitis C being contracted in this fashion.  
See VBA Fast Letter 211 (04-13).  The fact that it may be 
possible to contract hepatitis C by air gun injection is not 
sufficient to support this theory of causation.  See Obert, 5 
Vet. App. at 33.  

Third, the evidence shows that the Veteran was not diagnosed with 
hepatitis until several years after service and indicates a non-
service related cause of this virus.  Specifically, the earliest 
evidence of hepatitis is the April 1975 VA treatment record.  
However, the Board cannot determine whether the diagnosis of 
nonspecific hepatitis in this record shows that the Veteran had 
hepatitis C at this time.  See Colvin v. Derwinski, Vet. App. 
171, 175 (1991) (holding that the Board is not competent to 
substitute its own opinion for that of a medical expert).  Even 
assuming that the Veteran did have hepatitis C by 1975, there is 
no competent evidence showing that it was related to service 
which occurred over 5 years earlier.  Moreover, this record also 
reflects that the Veteran had post-service sexual contact with a 
partner who was diagnosed with hepatitis.  This fact was noted to 
be significant by the treating physician and indicates an 
intercurrent cause of the Veteran's hepatitis unrelated to 
service.  Therefore, it weighs against a relationship to service.  

Finally, the Veteran was not actually diagnosed with hepatitis C 
until June 2000.  The fact that thirty years had passed between 
the Veteran's discharge from service in January 1970 and the time 
he was actually diagnosed with hepatitis C further weighs against 
a nexus between hepatitis C and service.  The Board also finds it 
significant that the Veteran himself requested to be tested for 
this virus in the December 1999 VA treatment record out of 
concern for his drug use, and that the Veteran reported high risk 
sexual activity in the February 2005 VA treatment record and 
November 2007 VA examination report.  These facts suggest that 
the Veteran was exposed to risk factors for hepatitis C after 
service and thus weigh against the Veteran's claim.  

The Board has considered the Veteran's statement that 
notwithstanding the fact that air gun injections are not a 
recognized risk factor for contracting hepatitis C, he was 
exposed to contaminated blood due to the fact that the air gun 
was not sterilized.  However, there is no evidence that the 
Veteran was in fact exposed to infected blood via the air gun 
injection.  Even assuming the Veteran was exposed to other 
service members' blood, the fact that he was not diagnosed with 
hepatitis until April 1975, and not diagnosed with hepatitis C 
until June of 2000 weighs against a finding that an in-service 
air gun injection was the cause of the Veteran's contraction of 
the virus.  Moreover, the Veteran's reports of high risk sexual 
activity after service, including sexual contact with a partner 
diagnosed with hepatitis, is more probative with respect to the 
etiology of the Veteran's hepatitis C than his report of being 
exposed to the virus via air gun injection.  Unlike air gun 
injections, high risk sexual activity is a recognized risk factor 
for contracting hepatitis C.  See VBA Fast Letter 211 (04-13).  

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and service connection 
for hepatitis C must be denied.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 

E.  Prostate Disorder

The Veteran claims entitlement to service connection for a 
prostrate disorder, to include as a result of exposure to the 
herbicide Agent Orange while stationed in Vietnam.  For the 
following reasons, the Board finds that service connection is not 
warranted.

With respect to the first Hickson element, evidence of a current 
disability, the Board notes that it is not clear whether the 
Veteran currently has a prostate disorder.  A December 2005 VA 
treatment record reflects that laboratory findings were 
indicative of "possible prostatitis."  The Veteran was 
prescribed Gatifloxacin, which he was to take for 20 days.  A 
December 2005 VA treatment record dated ten days later reflects 
that the Veteran denied dysuria, urinary frequency, or urinary 
urgency.  Apart from the one diagnosis of "possible 
prostatitis," which appears to have resolved before he submitted 
the present claim for service connection in February 2006, there 
is no indication that the Veteran currently has a prostate 
disorder.  Nevertheless, for the purposes of this decision, the 
Board will assume that the Veteran has a current disability. 

Under the second Hickson element, the competent evidence must 
show in-service incurrence of a disease or injury.  The Veteran 
contends that he was exposed to the herbicide Agent Orange while 
serving in Vietnam and that his prostrate disorder is a result of 
such exposure.  

VA regulations provide that certain diseases associated with 
exposure to herbicide agents may be presumed to have been 
incurred in service even if there is no evidence of the disease 
in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) 
are met.  See 38 C.F.R. § 3.309(e).  The term "herbicide agent" 
means a chemical in an herbicide, including Agent Orange, used in 
support of the United States and allied military operations in 
the Republic of Vietnam during the Vietnam era.  

A veteran who during active military, naval, or air service 
served in the Republic of Vietnam during the period beginning 
January 9, 1962 and ending on May 7, 1975 shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence establishing that the 
veteran was not exposed to any such agent.  38 U.S.C.A. 
§ 1116(f); 38 C.F.R. § 3.307.  Here, because the Veteran's 
service personnel records reflect that he served in Vietnam, he 
is presumed to have been exposed to an herbicide agent such as 
Agent Orange.  

In order to benefit from the presumption of service connection 
for diseases associated with herbicide exposure, the Veteran must 
have one of the diseases enumerated in section 3.309(e).  The 
diseases presumed to be caused by herbicide exposure include AL 
amyloidosis, chloracne or other acneform disease consistent with 
chloracne, Type 2 diabetes (also known as Type II diabetes 
mellitus or adult- onset diabetes), Hodgkin's disease, multiple 
myeloma, non- Hodgkin's lymphoma, acute and subacute peripheral 
neuropathy, porphyria cutanea tarda, prostate cancer, respiratory 
cancers (cancer of the lung, bronchus, larynx, or trachea), and 
soft- tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  

As a prostate disorder such as prostatitis is not a condition 
that has been associated with herbicide exposure, the Veteran is 
not entitled to the presumption under 38 C.F.R. § 3.307(a)(6).  
[As noted herein, only prostate cancer is presumed to be caused 
by herbicide exposure.]  

While the Veteran has not established service connection on a 
presumptive basis, however, he is not precluded from establishing 
service connection with proof of actual direct causation.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); McCartt v. West, 
12 Vet. App. 164, 167 (1999).

The Veteran has not submitted any competent evidence showing that 
his exposure to herbicides in Vietnam caused a prostate disorder, 
to include prostatitis.  Indeed, under the authority granted by 
Congress in the Agent Orange Act of 1991 and the Veterans 
Education and Benefits Expansion Act of 2001, the Secretary has 
determined that there is no positive association between exposure 
to herbicides and any other condition for which the Secretary has 
not specifically determined a presumption of service connection 
is warranted.  See Fed. Reg., 72 FR 32395, 32397-32398 (June 12, 
2007).  Thus, the Board finds that the Veteran's exposure to 
herbicides in Vietnam did not cause his prostate disorder. 

The Board has also considered whether the Veteran's prostate 
disorder might be otherwise related to service.  In this regard, 
an August 1969 service treatment record reflects that the Veteran 
had a urethral discharge and was diagnosed with nonspecific 
urethritis.  A September 1969 service treatment record also 
reflects that the Veteran had a persistent urethral discharge.  
However, the Veteran's December 1969 exit examination was 
negative for any abnormalities.  

An April 1975 VA treatment record reflects that the Veteran was 
hospitalized for acute and chronic prostatitis.  It was noted 
that the Veteran had episodes of nonspecific urethritis in the 
past and also had episodes of gonorrhea.  The Veteran's symptoms 
had resolved by the time he was discharged. 

The next available evidence of prostatitis is the December 2005 
VA treatment record discussed above, reflecting a diagnosis of 
"possible prostatitis."  

In a March 2008 statement, the Veteran stated that after being 
treated for prostatitis in 1975, he had trouble urinating "all 
along" but was not treated with medication until cancer cells 
were noted in the blood.  The Board interprets this statement to 
mean that the Veteran continued to have problems urinating until 
the present.  However, there is no indication in the December 
2005 VA treatment record that cancer cells were noted.  

In carefully reviewing the record, the Board finds that the 
preponderance of the evidence is against a relationship between 
any prostatitis that the Veteran may have and his period of 
service.  The Veteran was not diagnosed with prostatitis in 
service, and there is no indication that the nonspecific 
urethritis diagnosed in service is related to any current 
prostate disorder.  In this regard, the Veteran's separation 
examination is negative for any genitourinary problems.  There is 
also no evidence that the Veteran's prostatitis manifested until 
April 1975 and no indication that this disorder, which appears to 
have resolved after it was treated, is related to the "possible 
prostatitis" diagnosed 30 years later in December 2005.  While 
the Veteran states that he has had urinary problems all along, 
there is no medical evidence showing that he was ever treated for 
urinary problems after April 1975, and no competent evidence 
showing that these urinary problems evidenced a prostate 
disorder.  See Espiritu, 2 Vet. App. at 495.  

The United States Court of Appeals for the Federal Circuit has 
held that evidence of a prolonged period without medical 
complaint can be considered, along with other factors concerning 
the Veteran's health and medical treatment during and after 
military service, as evidence of whether a condition was incurred 
in service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000); see also Nieves-Rodriguez, 22 Vet. App. 295, 305 (2008).  
Here, there is no competent evidence that the Veteran's 
"possible prostatitis" diagnosed in December 2005 is related to 
the prostatitis diagnosed 30 years earlier in April 1975.  
Moreover, there is no competent evidence that it is related to 
his period of service which ended 35 years earlier in January 
1970.  This long period of time between the Veteran's discharge 
from service and the current diagnosis of prostatitis weighs 
against a relationship to service.  Even assuming that the 
Veteran's current prostate disorder could be related to the 
manifestation of prostatitis in 1975, there is no competent 
evidence that the diagnosis of prostatitis in April 1975 is 
related to the Veteran's period of service which ended five years 
earlier.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and service connection 
for a prostate disorder must be denied.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 


ORDER

Entitlement to service connection for a low back disability is 
denied.

Entitlement to service connection for a bilateral hearing loss 
disability is denied. 

Entitlement to service connection for tinnitus is denied. 

Entitlement to service connection for hepatitis C is denied. 

Entitlement to service connection for a prostate disorder, to 
include as a result of exposure to Agent Orange, is denied. 


REMAND

The Veteran claims entitlement to service connection for PTSD.  
For the following reasons, the Board finds that further 
development is warranted before this claim can be properly 
adjudicated. 

The Veteran's claim was denied in the September 2006 rating 
decision because an in-service stressor related to the Veteran's 
PTSD had not been verified.  However, during the pendency of this 
appeal, VA regulations pertaining to the requirements for 
establishing a service connection claim for PTSD were amended 
effective July 13, 2010.  See Stressor Determinations for 
Posttraumatic Stress Disorder, 75 Fed.Reg. 39843 (July 13, 2010) 
(amending 38 C.F.R. § 3.304(f)).  The amendment liberalizes in 
some cases the evidentiary standard for establishing the required 
in-service stressor.  Id.  Specifically, the final rule amends 38 
C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and 
(f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by 
adding a new paragraph (f)(3) which reads as follows: 

If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is 
adequate to support a diagnosis of [PTSD] and that the 
veteran's symptoms are related to the claimed 
stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed 
stressor is consistent with the places, types, and 
circumstances of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  For purposes of this 
paragraph, "fear of hostile military or terrorist 
activity" means that a veteran experienced, 
witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death 
or serious injury, or a threat to the physical 
integrity of the veteran or others, such as from an 
actual or potential improvised explosive device; 
vehicle-imbedded explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms fire, 
including suspected sniper fire; or attack upon 
friendly military aircraft, and the veteran's response 
to the event or circumstance involved a psychological 
or psycho-physiological state of fear, helplessness, 
or horror.

Id. at 39852.  The Board emphasizes that, under the amended 
regulation, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor provided that the 
other requirements of the above paragraph are met, irrespective 
of whether the evidence shows that he "engaged in combat with 
the enemy" as previously required.  See VAOPGCPREC 12-99 (65 
Fed. Reg. 6,257 (2000); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  When such is the case, verification of the stressor 
through independent sources is not required to establish service 
connection.

Here, a January 2006 VA treatment record reflects that the 
Veteran described being almost killed in a mortar attack while 
serving in Vietnam.  The treating physician, a psychologist, 
found that "the Veteran's difficulties with PTSD . . . are 
specific to combat experiences in war."  Importantly, however, 
the treating psychologist did not specify which of the Veteran's 
various purported in-service stressors are the basis of that 
opinion-even though the Veteran has reported multiple such 
events at the January 2006 VA outpatient treatment session.  
Indeed, in this regard, the Board notes that, the purported 
in-service stressors, as provided by the Veteran at the January 
2006 VA outpatient treatment session, are not specific as they do 
not include information regarding the approximate dates and 
places of such events.  

Accordingly, in light of the new amendments to 38 C.F.R. 
§ 3.304(f), this claim must be remanded for a VA examination and 
opinion addressing whether the Veteran's claimed in-service 
stressors are adequate to support a diagnosis of PTSD and whether 
the Veteran's reported symptoms are related to his claimed in-
service stressors. 

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for an 
appropriate VA examination to determine 
whether the Veteran's claimed in-service 
stressors are adequate to support a diagnosis 
of PTSD, and whether his symptoms are related 
to the claimed stressors.  The entire claims 
file and a copy of this REMAND must be made 
available to the examiner prior to the 
examination.  The examiner must note in the 
examination report that the claims file has 
been reviewed.  

After reviewing the file and examining the 
Veteran, the examiner should render an 
opinion as to the following:
A.	Whether it is at least as likely as not 
(i.e., to at least a 50:50 degree of 
probability) that the Veteran's claimed 
in-service stressors are adequate to 
support a diagnosis of PTSD or whether 
such a relationship is unlikely (i.e., 
less than a 50:50 degree of 
probability).  
B.	Whether it is at least as likely as not 
that the Veteran's symptoms are related 
to the claimed in-service stressors (to 
at least a 50:50 degree of probability) 
or whether such a relationship is 
unlikely (less than a 50:50 degree of 
probability).
In addressing these questions, the examiner 
should obtain from the Veteran, to the extent 
possible, as specific information as possible 
regarding his purported in-service 
stressors-including the approximate dates 
and places of these events.  In addition, the 
examiner should take into consideration, 
among other relevant evidence in the claims 
file, the January 2006 VA treatment record 
reflecting a diagnosis of PTSD related to the 
Veteran's combat experiences. 

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion provided.  
The agency of original jurisdiction (AOJ) 
should ensure that an adequate rationale has 
been provided.  

If the examiner is not able to provide an 
opinion without resorting to speculation, the 
examiner must state the reasons why such an 
opinion cannot be rendered.  In this regard, 
the examiner should state whether a 
definitive opinion cannot be provided because 
required information is missing or because 
current medical knowledge yields multiple 
possible etiologies with none more likely 
than not the cause of the claimed disability.  
The examiner should be as specific as 
possible. 

2.  After the above development is completed, 
and any other development that may be 
warranted based on action taken pursuant to 
the above paragraphs, the AOJ should 
readjudicate the claim for service connection 
for PTSD on the merits in light of 38 C.F.R. 
§ 3.304(f) as amended.  If the benefit sought 
is not granted, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  38 C.F.R. § 3.655 (2009).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).


______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


